RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                     File Name: 10a0017p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                                 X
                          Plaintiff-Appellant, -
 HARRIET D. SCHOONMAKER,
                                                  -
                                                  -
                                                  -
                                                       No. 09-1732
          v.
                                                  ,
                                                   >
                                                  -
                        Defendant-Appellee. -
 SPARTAN GRAPHICS LEASING, LLC,
                                                  -
                                                 N
                    Appeal from the United States District Court
               for the Western District of Michigan at Grand Rapids.
             No. 07-01245—Paul Lewis Maloney, Chief District Judge.
                                  Argued: January 11, 2010
                            Decided and Filed: February 3, 2010
            Before: SUHRHEINRICH, SUTTON, and COOK, Circuit Judges.

                                     _________________

                                          COUNSEL
ARGUED: H. Rhett Pinsky, PINSKY, SMITH, FAYETTE & KENNEDY, LLP, Grand
Rapids, Michigan, for Appellant. Thomas R. Wurst, MILLER JOHNSON, Grand Rapids,
Michigan, for Appellee. ON BRIEF: H. Rhett Pinsky, PINSKY, SMITH, FAYETTE &
KENNEDY, LLP, Grand Rapids, Michigan, for Appellant. Thomas R. Wurst, Connie L.
Marean, MILLER JOHNSON, Grand Rapids, Michigan, for Appellee.
                                     _________________

                                           OPINION
                                     _________________

        SUHRHEINRICH, Circuit Judge. Plaintiff Harriet Schoonmaker appeals from the
order and judgment of the district court granting Defendant Spartan Graphics Leasing LLC’s
motion for summary judgment in this action under the Age Discrimination Employment Act,
                        1
29 U.S.C. §§ 621-634. We AFFIRM.

        1
         Schoonmaker abandoned her state law claim under the Michigan’s Elliot-Larsen Civil Rights
Act, Mich. Comp. Laws § 37.2101, et seq.


                                                1
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                     Page 2


                                     I. Background

        Spartan Graphics, headquartered in Sparta, Michigan, offers high quality sheet
fed web offset printing and screen-printing, primarily for use in advertising. It employs
fifty to seventy employees. Schoonmaker began working for Spartan Graphics in
October 1995 as a bindery worker. She worked the third shift, along with four others:
Harry Speek, Andrea Coronado, Melanie Taylor, and Bonnie Evert. Speek and
Coronado were cutters. Taylor, Evert, and Schoonmaker were bindery workers. Speek
was Schoonmaker’s direct supervisor. Carl Pease was the finishing manager who ran
the bindery department.

       In October 2006, Spartan eliminated Schoonmaker, then 58, and Evert, then 65,
as part of a reduction in work force (a fact which Schoonmaker does not dispute). Pease
explained that, in early fall 2006, work was slow, and the managers (owners Jim and
Dave Clay, Pease, David Wilson, and Carl Frederickson) decided at a weekly production
meeting that they needed to cut costs. Each manager evaluated his department for cost
savings. The decision to cut costs was a “general consensus . . . nothing official.” Pease
testified that he decided to lay off two individuals from the third shift because the first
and second shifts were more productive. Pease said he chose Evert first because she had
been given the job basically as a favor after she was let go from another department, and
she was retiring at the end of the year anyway. Pease chose to retain Taylor, then 29,
over Schoonmaker because Schoonmaker was sometimes hard to work with and he
thought Taylor would get along better with Coronado and Speek. Pease said that both
Speek and Keven Tobias, who worked the first shift and acted as Pease’s assistant,
agreed that Taylor would be the better team player. Pease admitted that Taylor was no
more qualified than Schoonmaker, but that, based on his observations, Taylor was more
productive than Schoonmaker. He had no records to support that conclusion, however.

       Pease did not consider that Schoonmaker had a greater length of service (eleven
years to Taylor’s six) or that Taylor had been “written up” in January 2005 for excessive
absenteeism. Pease admitted that he was unaware of the company’s written policy on
staff reductions. The company’s employee handbook provides in relevant part:
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                      Page 3


                                 STAFF REDUCTION

               Business circumstances may result in a temporary or permanent
       reduction in the size of the work force. Making such decisions is not
       easy. However, the Company will attempt to identify employees who are
       the most qualified to perform the work available based on qualifications,
       productivity, attendance, general performance record and other factors
       the Company considers relevant in each case. When the Company
       considers these factors to be relatively equal, decisions will be guided by
       relative length of service.

       Pease also admitted that he did not review the personnel files of the three third
shift bindery workers when he made his decision. Pease stated that to him, “it’s better
to have people that can get along and work together and be more of a team.”

       Schoonmaker brought suit, alleging age discrimination under the ADEA and the
Michigan Elliot-Larsen Civil Rights Act, claiming she was let go instead of Taylor
because of her age. Spartan Graphics moved, inter alia, for summary judgment. The
district court granted the motion, concluding that Schoonmaker had failed to establish
a prima facie case of age discrimination in a work force reduction setting. Schoonmaker
appeals.

                                      II. Analysis

       Summary judgment is appropriate only “if the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue as to
any material fact and that the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(c). This court reviews de novo the district court’s grant of summary
judgment. Briscoe v. Fine, 444 F.3d 478, 485 (6th Cir. 2006).

                                        A. Law

       The ADEA prohibits an employer from discharging an employee “because of
such individual’s age.” 29 U.S.C. § 623(a)(1). “‘The ultimate question in every
employment discrimination case involving a claim of disparate treatment is whether the
plaintiff was the victim of intentional discrimination.’” Geiger v. Tower Auto., 579 F.3d
No. 09-1732            Schoonmaker v. Spartan Graphics Leasing, LLC                               Page 4


614, 620 (6th Cir. 2009) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 153 (2000)).

         To state a prima facie case on a disparate treatment theory using circumstantial
evidence a plaintiff must establish the four elements of the well-known McDonnell
Douglas test: 1) that she was a member of a protected class; 2) that she was discharged;
3) that she was qualified for the position held; and 4) that she was replaced by someone
outside of the protected class. Id. at 622-23 (citations omitted).2

         Once a plaintiff satisfies her prima facie burden, the burden of production shifts
to the employer to articulate a legitimate nondiscriminatory reason for the adverse
employment action. Allen v. Highlands Hosp. Corp., 545 F.3d 387, 394 (6th Cir. 2008).
If the employer meets this burden, the burden of production shifts back to the plaintiff
to show that the employer’s explanation was a mere pretext for intentional age
discrimination. Id. The burden of persuasion, however, remains on the ADEA plaintiff
at all times to demonstrate “‘that age was the “but-for” cause of their employer’s adverse
action.’” Geiger, 579 F.3d at 620 (quoting Gross, 129 S. Ct. at 2351 n.4). Further, this
Circuit holds that a court may not consider the employer’s alleged nondiscriminatory
reason for taking an adverse employment action when it is analyzing the plaintiff’s
prima facie case. Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 574 (6th Cir.
2003) (en banc).3 This court recently reiterated in an unpublished decision that this
principle applies equally in a work force reduction setting. See Skelton v. Sara Lee
Corp., 249 F. App’x 450, 456 (6th Cir. 2007).




         2
          In Gross v. FBL Fin. Servs. Inc., 129 S. Ct. 2343, 2349 & n.2 (2009), the Supreme Court
expressly declined to decide whether the McDonnell Douglas test applies to the ADEA. This Court
recently held that the McDonnell Douglas framework may still be used to analyze ADEA claims based on
circumstantial evidence.” Geiger v. Tower Auto., 579 F.3d 614, 622 (6th Cir. 2009).
         3
           In Barnes v. GenCorp Inc., 896 F.2d 1457 (6th Cir. 1990), we stated in the context of explaining
what establishes a prima facie case of age discrimination that the McDonnell Douglas prima facie elements
are not to be applied “mechanically, instead opting for a case-by-case approach that focuses on whether
age was in fact a determining factor in the employment decision.” Id. at 1465 n.9.
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                     Page 5


       The parties do not dispute that Schoonmaker’s termination arose from a reduction
in work force and all agree that Schoonmaker has established the first three elements of
the McDonnell Douglas test. Only the fourth element is at issue.

                                  B. Prima Facie Case

       In Barnes v. GenCorp Inc., 896 F.2d 1457 (6th Cir.1990), this court noted that
“[w]hen work force reductions by the employer are a factor in the decision, ‘the most
common legitimate reasons’ for the discharge are the work force reductions.” Id. at
1465. By merely showing the other elements of a McDonnell Douglas case, a plaintiff
has not presented any evidence tending to show that the work force reduction was not
the reason for the discharge, which does not make out a prima facie case. Id. Thus,
when a termination arises as part of a work force reduction, the fourth element of the
McDonell Douglas test is modified to require the plaintiff to provide “additional direct,
circumstantial, or statistical evidence tending to indicate that the employer singled out
the plaintiff for discharge for impermissible reasons.” Id.

       The Barnes Court further explained that “a person is not replaced when another
employee is assigned to perform the plaintiff’s duties in addition to other duties, or when
the work is redistributed among other existing employees already performing related
work. A person is replaced only when another employee is hired or reassigned to
perform the plaintiff’s duties.” Id. Thus, according to Barnes, a plaintiff might meet the
fourth element in a reduction in force situation as follows:

       If the plaintiff was truly singled out for discharge because of age he or
       she should be able to develop enough evidence through the discovery
       process or otherwise to establish a prima facie case. For example, a
       plaintiff could establish a prima facie case by showing that he or she
       possessed qualifications superior to those of a younger co-worker
       working in the same position as the plaintiff. Alternatively, a plaintiff
       could show that the employer made statements indicative of a
       discriminatory motive . . . . The guiding principle is that the evidence
       must be sufficiently probative to allow a factfinder to believe that the
       employer intentionally discriminated against the plaintiff because of age.

Barnes, 896 F.2d at 1465-66 (internal citations omitted).
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                     Page 6


       Schoonmaker argues that the district court ignored that “all circumstances” may
be considered to determine whether there is “additional evidence.” Thus, she faults the
district court for dismissing as irrelevant that (1) a younger employee was retained in her
position and that the two oldest employees on the third shift were selected for the
reduction in work force, (2) her supervisor did not use the criteria stated in the employee
handbook, and (3) Pease did not review personnel files for criteria he admitted should
have been considered. She further contends that the district court erred in refusing to
consider as “additional evidence” any evidence that also demonstrated that Spartan
Graphics’ proffered reasons were pretextual.

       First, Schoonmaker claims that, contrary to the district court’s ruling, the
“additional evidence” criterion may be satisfied by showing that younger persons were
retained in the same position. Schoonmaker’s argument is not without some support.
Schoonmaker correctly points out that in Skalka v. Fernald Envtl. Restoration Mgmt.
Corp., 178 F.3d 414, 421 (6th Cir. 1999), this court, citing Barnes, id. at 420, said that
“additional evidence” “may include ‘showing that persons outside the protected class
were retained in the same position.’” Id. at 421 (quoting EEOC v. Clay Printing Co., 955
F.2d 936, 941 (4th Cir. 1992)). In Skalka, the defendant employer developed a “forced
ranking” process to facilitate a reduction in workforce. Id. at 419. Employees were
ranked on various skills in relation to their peers. Id. Plaintiff Skalka, who was 54 years
old at the time of the layoffs, received a near-perfect score and the highest rank in his
peer group. Id. at 419-21. We held that there was sufficient evidence for the jury to
conclude that the defendant employer discriminated against Skalka, because he “was the
oldest member of his peer group and was laid off despite being ranked the most
competent.” Id. at 421.

       The first problem with Schoonmaker’s reliance on Skalka is that the quoted
language–merely “showing that persons outside the protected class were retained in the
same position” is dicta. In Skalka, the plaintiff had already provided precisely the kind
of objective evidence that will suffice as the additional evidence discrimination that
Barnes requires, namely that the plaintiff was the most competent member of his peer
No. 09-1732           Schoonmaker v. Spartan Graphics Leasing, LLC                              Page 7


group, as measured by objective, company-established criteria, suggesting that he
“possessed qualifications superior to those of a younger co-worker working in the same
position as the plaintiff.” Barnes, 896 F.2d at 1465-66.4 The second problem is that
Skalka’s dicta is inconsistent with an earlier Sixth Circuit case. See Sahadi v. Reynolds
Chem., 636 F.2d 1116, 1118 (6th Cir. 1980) (per curiam). In Sahadi, the plaintiff was
a color matcher for the defendant. As a result of a downturn in the auto industry, the
need for color matching was significantly decreased and the plaintiff was one of four
employees laid off from different departments. Id. at 1116. The plaintiff asserted that
his termination was due to his age rather than economic factors, based on the fact that
the defendant retained two younger employees whose work he could have performed.
Id. at 1117. The plaintiff’s reduced work load was assumed upon his discharge by one
of the two employees. Id. at n.1. Specifically, the plaintiff argued “that this court should
find a prima facie case where it is shown that an employee terminated during an
economic cutback can establish that a younger person was retained in a position which
plaintiff is capable of performing, and would have been willing to relocate to perform
that job.” Id. at 1118. The Sahadi court rejected this argument, stating:

         If the plaintiff’s case-in-chief is viewed as satisfying the requirements for
         a prima facie case of age discrimination, then every employer who
         terminates an employee between 40 and 70 years of age under any
         circumstances, will carry an automatic burden to justify the termination.
         That result conflicts with the intent of Congress and with our own
         interpretation of the Act in Laugesen [Laugesen v. Anaconda Co., 510
F.2d 307 (6th Cir. 1975)].

Id. at 1118.

         This court therefore held that the plaintiff “ha[d] failed to establish more than the
fact of an age differential,” which was “insufficient evidence for a prima facie case under
the Age Discrimination Act.” Id. at 1118-19.



         4
           The Skalka court also noted that “[a]fter a jury verdict, the burden-shifting framework falls
away,” and that “[t]he question for the court is simply whether there was sufficient evidence to support
a finding of age discrimination.” Skalka v. Fernald Env. Restoration Mgmt. Corp., 178 F.3d 414, 421 (6th
Cir. 1999).
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                    Page 8


       Like the plaintiff in Sahadi, Schoonmaker has not shown that she was replaced
because she has not shown that another employee was hired or reassigned to perform
her duties. See Barnes, 896 F.2d at 1465 (stating that “[a] person is replaced only when
another employee is hired or reassigned to perform the plaintiff’s duties”); Sahadi, 636
F.2d at 1117 (holding that the plaintiff was not replaced where his former duties were
assumed by another employee in addition to his other functions). Thus, like the plaintiff
in Sahadi, Schoonmaker has shown nothing more than “the fact of an age differential.”

       This conclusion is consistent with other decisions from this court, both published
and unpublished. See, e.g., Dabrowski v. Warner-Lambert Co., 815 F.2d 1076, 1078-79
(6th Cir. 1987) (stating that “[t]his court has long recognized that the mere fact that a
younger employee or applicant receives better treatment than an older one is insufficient
to carry the burden of proof in a case under the federal Age Discrimination in
Employment Act”; holding that the plaintiff employee’s evidence showed little more
than that employer hired persons younger than the plaintiff); LaGrant v. Gulf & W. Mfg.
Co., 748 F.2d 1087, 1090-91 (6th Cir. 1984) (stating that “[t]he mere termination of a
competent employee when an employer is making cutbacks due to economic necessity
is insufficient to establish a prima facie case of age discrimination”; holding that the
plaintiff failed to state a prima facie case by a mere showing that a younger department
head was retained and the plaintiff, also a department head, was laid off); Adams v.
Proto Plastics, Inc., 151 F. App’x 468, 470 (6th Cir. 2005) (holding that mere fact that
substantially younger employees in comparable positions are retained during reduction
in work force is not sufficient to state a prima facie case); Reminder v. Roadway
Express, Inc., 215 F. App’x 481, 483-84 (6th Cir. 2007) (per curiam) (finding no
“additional evidence” even though younger workers were retained during work force
reduction).

       Thus, under the law of this Circuit, Schoonmaker would have to show that she
possessed superior qualities to Taylor in order to meet her burden of establishing a prima
facie showing in the context of a reduction in work force. See Barnes, 896 F.2d at 1466
(stating that a plaintiff could establish a prima facie case by showing that her
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                    Page 9


qualifications were superior to that of a younger coworker). She has not made that
showing.

       Second, Schoonmaker argues that the lower court erred in holding that a mere
showing that the two oldest employees were selected for termination also does not
constitute “additional evidence.” Although Barnes holds that statistical evidence may
satisfy the fourth element in a work force reduction case, see Barnes, 896 F.2d at 1465,
such a small statistical sample is not probative of discrimination. See Simpson v.
Midland-Ross Corp., 823 F.2d 937, 943 & n.7 (6th Cir. 1987) (noting that small
statistical samples provide little or no probative force to show discrimination; rejecting
the plaintiff’s attempt to use the departure of only seventeen people as a basis for his
statistical argument in a reduction in work force case).

       Third, Schoonmaker argues that the district court erred by holding that Spartan
Graphics’s failure to follow the layoff criteria in its own handbook was not “additional
evidence.” As the district court observed, “Pease’s ignorance of the handbook provision,
as opposed to a decision to ignore the handbook provision, does not give rise to an
inference that his decision had anything to do with Plaintiff’s age.” Furthermore,
Pease’s undisputed testimony established that he considered the employees’
qualifications, and their ability to work together constructively as a team. He testified
without contradiction that he considered the latter factor to be more important than
attendance. Thus, as a practical matter, Pease followed the Spartan Graphics layoff
criteria because he considered “qualifications, productivity, attendance, general
performance record and other factors the Company considers relevant.” Absent some
countervailing evidence, this is insufficient to establish the fourth element of the prima
facie case. Cf. Skelton, 249 F. App’x at 462 (rejecting argument at pretext stage that the
defendant employer’s failure to utilize performance reviews or objective data in the
decision-making process raised a reasonable inference that the employer discriminated
on the basis of age).

       Fourth, Schoonmaker argues that she should be able to use “pretext” evidence
in order to establish the “additional evidence” needed at the prima facie stage of the
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                   Page 10


case. But in making this argument, she misses the point of the Barnes requirement. The
question is not whether the proffered evidence gets the label “pretext.” It is whether the
evidence–in the context of a reduction in force–shows age discrimination. Here,
Schoonmaker’s main points–her evidence of “pretext”–are her belief that she was a
better worker than Taylor and that Spartan Graphics gave inconsistent and subjective
justifications for laying her off. This evidence, however, simply does not show age
discrimination, and accordingly it does not establish the kind of “additional evidence”
of discrimination that Barnes requires in a reduction-in-force setting.

       In sum, the district court did not err in holding that Schoonmaker failed to
establish her prima facie case.

                                       C. Pretext

       Even if we assume Schoonmaker made out a prima facie case, she cannot show
Spartan Graphics’s proffered reason for terminating her was pretext for age
discrimination.   She cannot prove that Spartan Graphics’s proffered reason–low
productivity and the inability to get along with others–had no basis in fact, did not
actually motivate the defendant’s challenged conduct, or was insufficient to motivate the
defendant’s challenged conduct.      Wexler, 317 F.3d at 576; Manzer v. Diamond
Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir. 1994). Nor has she shown that
Spartan Graphics’s decision to terminate her employment was so unreasonable as to give
rise to an inference of pretext. See Sybrandt v. Home Depot, U.S.A., Inc., 560 F.3d 553,
558 (6th Cir. 2009) (citation omitted). In other words, she has not carried her burden
under Federal Rules of Civil Procedure 56 of producing sufficient evidence from which
a jury could reasonably reject Spartan Graphic’s explanation of why it terminated her
instead of Taylor. See Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009).

       While she disagrees with Spartan Graphics’s conclusions, Schoonmaker has
offered no evidence to support her subjective belief that she is more qualified or
productive than Taylor. Schoonmaker’s subjective views in relation to other coworkers,
without more, are insufficient to establish discrimination. Cf. Briggs v. Potter, 463 F.3d
507, 516-17 (6th Cir. 2006) (holding that a plaintiff’s subjective views of his
No. 09-1732            Schoonmaker v. Spartan Graphics Leasing, LLC                                Page 11


qualifications in relationship to other applicants, without more, fails to establish
discrimination). In other words, she has not created an inference that the proffered
reason had no basis in fact.

         Schoonmaker also argues that evidence of pretext can be gleaned from
inconsistencies in Spartan Graphics’s reasons for laying off Schoonmaker. Specifically,
Schoonmaker claims that Pease, Speek, and Tobias gave inconsistent reasons for
choosing to retain Taylor instead of Schoonmaker. This court has held that an
employer’s shifting rationale can be evidence of pretext. Cicero v. Borg-Warner Auto.,
Inc., 280 F.3d 579, 592 (6th Cir. 2002). However, Schoonmaker offers no proof that
Pease was not the decisionmaker.                 And, as Spartan Graphics points out, Pease
consistently stated that productivity was a factor in Schoonmaker’s layoff, as well as the
fact that he did not perceive her as a team player. 5 Cf. Tinker v. Sears, Roebuck & Co.,
127 F.3d 519, 523 (6th Cir. 1997) (holding that the plaintiff created a genuine issue of
pretext with proof of inconsistent statements made by several managers, all of whom
appeared to play a role in the plaintiff’s termination). In other words, she has not shown
that Spartan Graphics’s proffered reasons did not actually motivate its decision to
terminate her.

         Schoonmaker argues that Pease relied on complaints made by her co-workers to
support his conclusion that she was not a team player, even though in each situation
Pease found no fault with Schoonmaker.6 She points to three different situations as
establishing pretext: (1) co-worker Pauline Wempel’s accusation that Schoonmaker
keyed her car, which Pease found was unsubstantiated; (2) co-worker Mary Tyson’s
complaint about Schoonmaker, which Pease failed to investigate or document; and


         5
           As further proof of “additional evidence” Schoonmaker points out that in response to her
complaint filed with the EEOC complaint, Spartan Graphics never mentioned personality or productivity
issues. The EEOC’s finding of reasonable cause is not probative here because it provides no facts but only
a “bare conclusion.” See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1284 (9th Cir. 2000). Furthermore,
this court has held that “an EEOC letter of violation . . . is . . . presumptively inadmissible because it
suggests that preliminarily there is reason to believe that a violation has taken place and therefore results
in unfair prejudice to defendant.” Williams v. The Nashville Network, 132 F.3d 1123, 1129 (6th Cir.1997)
(internal quotations marks and citation omitted).
         6
          Although Schoonmaker does not articulate it as such, presumably this evidence establishes
pretext under the second and third prongs of the Wexler test.
No. 09-1732        Schoonmaker v. Spartan Graphics Leasing, LLC                  Page 12


(3) Melanie Taylor’s complaint that Schoonmaker and Evert were mistreating her, which
Pease investigated and concluded that everyone was at fault.

       This evidence does not rebut Spartan Graphics’s proffered reason. Even if
Spartan Graphics’s reasons were subjective, the evidence does not raise an inference of
age-based discrimination. See Geiger, 579 F.3d at 625 (holding that employer’s
preference for another employee was not actionable unless motivated by discriminatory
animus); Browning v. Dep’t of the Army, 436 F.3d 692, 697 (6th Cir. 2005) (holding that
a supervisor’s decision to value certain criteria higher than other criteria listed in job
application did not raise inference of pretext; noting that the law does not require
employer to make perfect decisions, but simply prevents employers from taking adverse
employment actions for impermissible, discriminatory reasons); Wrenn v. Gould, 808
F.2d 493, 502 (6th Cir. 1987) (“So long as its reasons are not discriminatory, an
employer is free to choose among qualified candidates.”). Moreover, “even if we
assume that Defendant’s evaluation process was haphazard . . . there exists no reasonable
inference that Defendant discriminated on the basis of age.” Skelton, 249 F. App’x at
462; see also Coleman, 232 F.3d at 1285 (“That [the employer] made unwise business
judgments or that it used a faulty evaluation system does not support the inference that
[it] discriminated on the basis of age.”). Indeed, the record reflects that Pease, whose
focus was keeping the bindery department running smoothly and efficiently, chose
Schoonmaker because she seemed to present more personnel problems than Taylor. In
other words, the latter evidence does not show that the employer’s reason was
insufficient to motivate its conduct in choosing to terminate Schoonmaker.

       In short, none of this evidence gives rise to an inference that Spartan Graphics’s
decision to terminate her was so unreasonable as to create an inference of pretext. In
sum, Schoonmaker has not created a triable issue as to pretext.

                                    III. Conclusion

       For the foregoing reasons, the judgment of the district court is AFFIRMED.